Matter of Anthony C. (Patricio W.) (2021 NY Slip Op 00735)





Matter of Anthony C. (Patricio W.)


2021 NY Slip Op 00735


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, WINSLOW, AND BANNISTER, JJ.


939 CAF 19-00359

[*1]IN THE MATTER OF ANTHONY C. ONEIDA COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; PATRICIO W., RESPONDENT-APPELLANT. (APPEAL NO. 2.)


PETER J. DIGIORGIO, JR., UTICA, FOR RESPONDENT-APPELLANT.
DENISE J. MORGAN, UTICA, FOR PETITIONER-RESPONDENT. 
PAUL A. NORTON, CLINTON, ATTORNEY FOR THE CHILD.

	Appeal from an order of the Family Court, Oneida County (Julia Brouillette, J.), entered January 28, 2019 in a proceeding pursuant to Family Court Act article 10. The order determined that respondent derivatively neglected the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously reversed on the law without costs and the petition is dismissed.
Same memorandum as in Matter of David W. (Patricio W.) (— AD3d — [Feb. 5, 2021] [4th Dept 2021]).
Entered: February 5, 2021
Mark W. Bennett
Clerk of the Court